           Case 1:20-cv-04166-GHW Document 35 Filed 03/23/21 Page 1 of 3
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 3/23/2021
  -----------------------------------------------------------------------X
                                                                         :
  PILAR ATTERBERRY, on behalf of all others similarly                    :
  situated,                                                              :
                                                                         :          1:20-cv-4166-GHW
                                                  Plaintiff,             :
                                                                         :               ORDER
                               -against-                                 :
                                                                         :
  CORNELL GRACE, P.C., JANET O'CONNOR                                    :
  CORNELL, and KEITH D. GRACE,                                           :
                                                                         :
                                                  Defendants.            :
------------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:
         The Court has been advised that the parties have reached a settlement in this case, which

includes claims arising under the Fair Labor Standards Act (the “FLSA”).

         Judicial Approval and Order of Dismissal of FLSA Claims with Prejudice under Rule 41(a)(2). In light

of the decision of the Second Circuit Court of Appeals in Cheeks v. Freeport Pancake House, Inc., 796

F.3d 199 (2d Cir. 2015), which held that the FLSA falls within the “applicable federal statute”

exception to Federal Rule of Civil Procedure 41(a)(1)(A), the parties cannot dismiss claims arising

under the FLSA with prejudice pursuant to Rule 41(a)(1)(A). The holding of Cheeks does not apply to

claims arising under any statute other than the FLSA. As a result, in order to dismiss an FLSA claim

with prejudice, the parties must seek court approval of the proposed dismissal under Rule 41(a)(2).

         The parties are ORDERED to discuss whether they are willing to consent, under 28 U.S.C.

§ 636(c), to conducting all further proceedings before the assigned Magistrate Judge.

If both parties consent to proceed before the Magistrate Judge, the parties must, no later than April

5, 2021, file on ECF a fully executed Notice, Consent, and Reference of a Civil Action to a

Magistrate Judge form, a copy of which is attached to this order (and is also available at

https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). The executed form should be
           Case 1:20-cv-04166-GHW Document 35 Filed 03/23/21 Page 2 of 3



filed on ECF as a “Proposed Order,” and be described using the “Consent Order” filing event in

accordance with ECF Rule 13.18. If the Court approves that form, all further proceedings,

including the evaluation of the proposed settlement, will then be conducted before the assigned

Magistrate Judge rather than before me. Any appeal would be taken directly to the United States

Court of Appeals for the Second Circuit, as it would be if the consent form were not signed and so

ordered.

        If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter, no later than April 5, 2021, advising the Court

that the parties do not consent, but without disclosing the identity of the party or parties who

do not consent. The parties are free to withhold consent without negative consequences.

        SO ORDERED.


 Dated: March 23, 2021                                _____________________________________
 New York, New York                                            GREGORY H. WOODS
                                                              United States District Judge




                                                     2
                       Case 1:20-cv-04166-GHW Document 35 Filed 03/23/21 Page 3 of 3
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.
                                                                                )
                               Defendant                                        )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                             Reset
